Citation Nr: 0403221	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  96-19 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a headache disorder, 
claimed as secondary to service-connected postgastrectomy 
syndrome.


WITNESSES AT HEARING ON APPEAL

Appellant, J.E.P., and D.M.S.


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from May 1952 to April 
1955.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 rating 
decision in which the RO denied service connection for 
migraine headaches with resultant brain damage as secondary 
to a service-connected duodenal ulcer.  The veteran 
subsequently appealed. 

In a July 1997 decision, the Board denied entitlement to 
secondary service connection for migraine headaches with 
resultant brain damage.  The Board also denied entitlement to 
an increased rating for duodenal ulcer, and granted an 
earlier effective date of February 14, 1957, for the grant of 
service connection for that disorder.   The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).

In a December 1998 Memorandum, the Court vacated and remanded 
that part of the July 1997 Board decision which denied 
secondary service connection for migraine headaches with 
resultant brain damage.  The Court also affirmed that part of 
the July 1997 decision, which denied entitlement to a rating 
in excess of 20 percent for duodenal ulcer.  The case was 
subsequently returned to the Board for further appellate 
review consistent with the Court's decision.

In December 2000, the Board remanded the veteran's claim of 
entitlement to secondary service connection for a headache 
disorder to the RO for additional evidentiary development.  
As will be discussed in greater detail below, the requested 
development was subsequently completed and, in Supplemental 
Statements of the Case (SSOC's) dated in June 2002 and 
October 2003, the RO continued to deny entitlement to a 
headache disorder, claimed as secondary to service-connected 
postgastrectomy syndrome.  This case has since been returned 
to the Board for further appellate review.

In December 2003, the veteran submitted additional 
documentary evidence directly to the Board, which was 
accompanied by a waiver of initial RO consideration of that 
evidence.  This evidence has been associated with his claims 
folder.

With respect to the Court's affirmance of that portion of the 
July 1997 decision denying entitlement to a rating in excess 
of 20 percent for a duodenal ulcer, the Board notes that, 
following the Court's December 1998 affirmance of that 
decision, the veteran subsequently appealed that decision to 
the United States Court of Appeals for the Federal Circuit.  
In an April 2000 decision, the Federal Circuit dismissed the 
veteran's appeal for lack of jurisdiction.

The Board notes that the veteran also has a separate appeal 
currently pending.  In October 1999, the Board denied the 
veteran's claim of entitlement to benefits under 38 U.S.C.A. 
§ 1151 for disability claimed to have been incurred as a 
result of experimental treatment with radium/radiation at a 
VA medical facility in 1957.  The Board further denied 
entitlement to a rating in excess of 20 percent for the 
veteran's duodenal ulcer from February 1957 to April 7, 1959, 
and from July 1, 1961, to September 26, 1994.  The Board also 
granted entitlement to a 40 percent disability rating for the 
veteran's duodenal ulcer from April 8, 1959, to March 8, 
1961.  

Thereafter, the veteran filed an appeal to the Court.  In 
July 2001, the Court vacated the October 1999 decision, and 
remanded each of the issues addressed in that decision to the 
Board.  In June 2002, the Board again denied entitlement to 
benefits under 38 U.S.C.A. § 1151 for disability claimed to 
have been incurred as a result of experimental treatment with 
radium/radiation at a VA medical facility in 1957.  The Board 
also denied entitlement to an evaluation in excess of 20 
percent for a duodenal ulcer for the period from February 
1957 to April 1959, and for the period from July 1961 to 
September 1994.  In addition, the Board granted entitlement 
to an increased evaluation of 40 percent for a duodenal ulcer 
for the period from April 1959 to March 1961.  The veteran 
subsequently appealed that decision to the Court.

In an April 2003 Order, the Court vacated that portion of 
Board's June 2002 decision which denied entitlement to an 
evaluation in excess of 20 percent for a duodenal ulcer for 
the periods from February 1957 to April 1959 and from July 
1961 to September 1994, and remanded these issues to the 
Board for readjudication.  The veteran's appeal as to the 
remaining issue was dismissed.

The case was subsequently returned to the Board for further 
appellate review, consistent with the Order of the Court and 
the joint motion.  On January 12, 2004, the Board remanded 
the issue of entitlement to an evaluation in excess of 20 
percent for a duodenal ulcer for the periods from February 
1957 to April 1959 and from July 1961 to September 1994 to 
the RO for additional evidentiary development.  Thus, this 
issue is not presently before the Board.

The Board notes that the veteran recently indicated that he 
would like for his claim of entitlement to service connection 
for a secondary headache disorder to be adjudicated by the 
Board in the same decision as his claim of entitlement to an 
evaluation in excess of 20 percent for a duodenal ulcer for 
the period from February 1957 to April 1959, and for the 
period from July 1961 to September 1994.  

However, as explained by the Board in the January 12, 2004 
remand, the Board is required to decide issues in his appeals 
under specific procedural rules provided by law.  In this 
case, the record reflects that the veteran's appeals as to 
these issues were perfected at different times, and that this 
resulted in these appeals being previously considered by 
different Veterans Law Judges.  

In the January 12, 2004 remand, the Board considered whether 
these issues are "inextricably intertwined," which would 
require that they be adjudicated together, and not be subject 
to piecemeal appellate litigation.  See generally Parker v. 
Brown, 7 Vet. App. 116 (1994).  However, while the Board 
recognized that there was some loose connection between these 
issues insofar as the veteran's headache disorder was claimed 
as being secondary to the veteran's service-connected 
duodenal ulcer, which has since been appropriately 
recharacterized as postgastrectomy syndrome, the Board 
determined that the adjudication of either of these claims 
would not have an effect on the merits and outcome of the 
other claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  For this reason, the Board concluded that these 
issues were not "inextricably intertwined," and that it was 
appropriate to continue to address these appeals in separate 
decisions.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The preponderance of the credible and probative evidence 
of record establishes that the veteran's headache disorder is 
not a disability of service origin, nor was it proximately 
due to or the result of a service-connected disability.


CONCLUSION OF LAW

Service connection for a headache disorder, claimed as 
secondary to service-connected postgastrectomy syndrome, was 
not incurred in or aggravated by service, nor was it caused 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
SSOC's issued in June 2002 and October 2003, and 
correspondence from the RO, the veteran has been given notice 
of the information and/or medical evidence necessary to 
substantiate his claims and the new VCAA regulations.  In 
particular, the Board notes an evidence development letter 
dated in February 2001 in which the veteran was advised of 
the type of evidence necessary to substantiate his claim for 
secondary service connection.  In that letter, the veteran 
was also advised of his and VA's responsibilities under the 
VCAA, including what evidence should be provided by the 
veteran and what evidence should be provided by VA.  Also, in 
a June 2003 letter, the RO once again advised the veteran as 
to the type of evidence necessary to substantiate his claim.  
The veteran was provided the opportunity to submit any 
additional evidence that may be relevant to his claim, and he 
was advised of what VA would do to assist him in the 
development of his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (VA must communicate with claimants as 
to the evidentiary development requirements of the VCAA).  
See also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(Board must identify documents that satisfy VCAA 
requirements).  

It also appears that all obtainable evidence identified by 
the veteran relative to his claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  As noted in the Introduction, 
this case was remanded by the Board in December 2000.  In 
accordance with the Board's instructions, the RO obtained the 
veteran's VA treatment records, and arranged for him to be 
examined by specialists in gastrointestinal and neurological 
disorders.  The RO also arranged for the veteran's claims 
folder to be reviewed by a second VA neurologist in an 
additional effort to substantiate the veteran's claim.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  

The Board is aware of the recent judicial decision in 
Pelegrini v. Principi, No. 01-944, (U.S. Vet. App. January 
13, 2004), in which the Court held that a VCAA notice must be 
provided to a claimant before the initial decision is 
rendered by the agency of original jurisdiction (AOJ).  The 
Court explained that the plain language of the statute 
requires that notice to a VA claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  The Court also 
determined that providing such notice after a claimant has 
already received an initial unfavorable AOJ determination on 
a service-connection claim, i.e., a denial of the claim, 
would largely nullify the purpose of the notice and prejudice 
the claimant by forcing him or her to overcome an adverse 
determination.  

In this case, the record reflects that the veteran filed his 
claim of entitlement to service connection for headaches in 
September 1994.  Thus, because the VCAA was not enacted until 
November 2000, the initial RO decision denying his claim was 
obviously issued prior to the first VCAA notice letter.  
Therefore, the Board has considered whether, pursuant to 
Pelegrini, an additional remand is warranted so that this 
defect can be cured by once again having the RO review his 
claim on a de novo basis.

However, the Board believes that the notices provided to the 
veteran since his claim was filed have accorded him ample 
time for responses, and he has submitted evidence and 
argument on several occasions.  In the October 2003 SSOC, the 
RO appears to have conducted thorough review of the entire 
record, and to have specifically addressed the issue of 
whether or not the VCAA had been satisfied.  Shortly 
thereafter, in December 2003, the veteran submitted a signed 
statement to the Board indicating that he had no additional 
evidence to submit and that he would like for the Board to 
proceed immediately with the readjudication of his appeal.  
In addition, in an earlier statement dated in October 2002, 
the veteran indicated that he would not report for any 
additional VA examinations because he did not believe that 
they were necessary. 

The Board therefore finds that no useful purpose would be 
served in remanding this matter for more development, and 
that such action would run contrary to the veteran's express 
wishes.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000).  The Board further concludes 
that any defect in meeting the technical requirements of the 
VCAA is nonprejudicial and harmless error. 

II.  Entitlement to service connection for a headache 
disorder, claimed as secondary to service-connected 
postgastrectomy syndrome

The record reflects that the veteran was awarded service 
connection for a duodenal ulcer in an August 1995 rating 
decision.  This disability has since been recharacterized by 
the RO as postgastrectomy syndrome.

The veteran is now seeking entitlement to service connection 
for headaches.  He essentially contends that his headaches 
are a manifestation of dumping syndrome, which he believes to 
be related to his postgastrectomy syndrome.  He argues that 
this is likely because his headaches are often accompanied by 
vomiting, nausea, and other symptoms that he believes to be 
related to his postgastrectomy syndrome.  In support of his 
claim, he has submitted two opinion letters from J.L., a 
doctor of osteopathy, who concluded that the veteran's 
headache symptoms were consistent with the type of headaches 
associated with late dumping syndrome.  He also pointed to a 
statement from S.P., another doctor of osteopathy who used to 
treated the veteran at a VA Medical Center.  S.P. indicated 
that migraine headaches mimic those associated with dumping 
syndrome, and that the veteran's headaches, which had been 
diagnosed as migraines, were probably a direct result of a 
vagotomy and subtotal gastrectomy performed for his duodenal 
ulcer in 1961.  The veteran has also submitted medical 
treatise evidence for the purpose of showing that headaches 
are a symptom of postgastrectomy, and statements from friends 
and relatives for the purpose of showing that his headaches 
began in 1961.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection may be 
established under the provisions of 38 C.F.R. § 3.303(b) when 
the evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during the applicable 
presumptive period.  Service connection also may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service- connected disability, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (West 2002)); 38 C.F.R. 
§ 3.102 (2003).

With respect to the issue of entitlement to service 
connection for a headache disorder as being directly due to 
service, the Board finds that the veteran's service medical 
records show no evidence of any complaints or findings of 
headaches during service.  Additionally, there is no medical 
evidence of record suggesting a direct connection between the 
veteran's military service and headaches, and the veteran has 
never contended that any such connection exists.  
Accordingly, the Board finds that entitlement to service 
connection for a headache disorder on a direct basis is not 
warranted.  

As will be discussed in detail above, the veteran has 
consistently argued that his headache disorder developed 
secondary to his service-connected postgastrectomy syndrome.  
The Board has considered the veteran's detailed contentions 
in this regard.

However, having reviewed the complete record, and for the 
reasons and bases set forth below, the Board concludes that 
the preponderance of the credible and probative evidence is 
against finding that the veteran's headache disorder is 
related to his service-connected postgastrectomy syndrome.  
In addition, the Board also concludes that the preponderance 
of the evidence is against finding that the veteran's 
headache disorder was aggravated by his service-connected 
postgastrectomy syndrome.

In reaching this conclusion, the Board found the most 
probative evidence of record to be the report of J.B., a VA 
neurologist who reviewed the veteran's claims folder in 
August 2003; J.C., a VA specialist in gastroenterology who 
examined the veteran in February 2002; E.K., a VA neurologist 
who reviewed the veteran's claims folder in April 1996 and 
then examined the veteran in May 2001; and H.R., another VA 
specialist in gastroenterology who conducted an examination 
in October 1996.

With respect to the opinion of H.R., the Board notes that 
this physician conducted a thorough examination of the 
veteran and concluded that his headaches were unrelated to 
his service-connected disability.  The physician acknowledged 
that the veteran had associated the onset of his headaches 
and other symptoms such as nausea with his gastrectomy and 
vagotomy in 1961.  H.R. concluded, however, that his symptoms 
were very atypical for dumping syndrome.  For this reason, 
the physician determined that the veteran was experiencing 
migraine headaches, and that many of his symptoms may be 
related to migraines.  The physician essentially reiterated 
this conclusion in a letter dated in June 1998.

The veteran has expressed concern that H.R. specifically 
indicated in a June 2001 memorandum that he felt that he 
would be unable to provide an unbiased opinion in the 
veteran's case and that he would have to recuse himself from 
offering any further opinions.  The veteran believes that 
this letter shows that H.R.'s opinion should not be relied 
upon by VA.  However, the Board notes that this statement was 
written by H.R. approximately five years after conducting his 
initial examination of the veteran, and after he apparently 
had an unpleasant confrontation with the veteran in July 
1998.  Despite this unfortunate incident, the Board does not 
believe that the physician's June 2001 recusal in any way 
demonstrates that he was biased at the time that he conducted 
the October 1996 examination.

In a statement submitted in December 2003, the veteran also 
contended that H.R. had failed to review his entire record, 
which was evidenced by the fact that the physician had 
specifically noted in the June 1998 letter that he was given 
only one claims folder to review.  However, the Board notes 
that H.R. examined the veteran in October 1996, and that 
there has been a substantial amount of evidence associated 
with the record since that time.  Although the veteran's 
claims folder currently consists of seven volumes, H.R's 
report is currently located only half way through the second 
folder.  Thus, the Board believes that it is very likely that 
the veteran's claims folder consisted of only one volume at 
the time of H.R.'s examination, and that the examination was 
subsequently incorporated into the second folder when the 
file was expanded to multiple volumes.

In any event, even in the unlikely event that H.R. did not 
review the veteran's complete record, the Board nevertheless 
believes that his opinion would still be supportive of the 
conclusions of E.K., who did review the veteran's complete 
claims folder in May 2001.  The Board notes that E.K. first 
offered an opinion on the veteran's claim in April 1996, at 
which time she determined that the veteran suffered from 
occipital migraines, and that she could not establish a 
causal relationship between his ulcer disease and migraine 
headaches.  She subsequently reiterated this opinion in the 
report of her May 2001 examination of the veteran.  At that 
time, she indicated that she had reviewed the veteran's 
treatment records and his claims folder.  

In reaching her conclusion in May 2001, E.K. noted that a 
March 1995 neurological evaluation had revealed complaints of 
positive visual phenomena such as seeing dots or spots in his 
eyes.  E.K. further noted that such symptoms were 
characteristic of migraine headaches and not for headaches 
caused by dumping syndrome.  She also noted that the veteran 
had described his headaches as lasting from eight to twelve 
hours, which would be very common for migraines, but that 
headaches related to dumping syndrome usually last from only 
20 to 60 minutes.  In addition, E.K. also noted that the 
veteran did not mention any connection between the emergence 
of his headaches and meal digestions.  For these reasons, 
E.K. again concluded that the veteran's headaches were 
migrainous in nature and not part of his dumping syndrome.  
In addition, in an addendum dated in October 2001, E.K. also 
concluded that there was no information in the veteran's 
medical records suggesting that there had been an increase in 
the manifestations of his migraines as a result of his 
service-connected disability.  

The Board believes the findings of E.K. to be consistent with 
those of J.C., who conducted a gastrointestinal examination 
of the veteran in February 2002.  In his report, the 
physician considered the veteran's description regarding the 
duration and severity of his headaches, and concluded that 
his symptomatology was reminiscent of migraine headaches.  
The physician noted that postgastrectomy syndrome can have 
early dumping and late dumping syndromes, which can be 
similar, but that the veteran's symptoms were not 
characteristic of that problem.  In particular, he noted that 
there was no clear-cut relationship to food ingestion as was 
seen in postgastrectomy syndrome.

The veteran has expressed concern that the report of J.C.'s 
examination appears to have been altered.  Specifically, he 
notes that the typewritten phrase "this symptoms, headache, 
is not clearly related to a post-gastrectomy syndrome," has 
been partially scratched out by pen, and replaced with the 
phrase "less likely not to be related to a post-gastrectomy 
syndrome."  In essence, he argues that the physician's 
statements were changed by VA personal to be in favor of VA 
because the original statement was akin to finding that it 
was at least as likely as not that a relationship existed.  
However, the Board disagrees and does not believe that the 
original conclusion was akin to finding that it was at least 
as likely as not that a relationship existed.  Furthermore, 
the Board believes that it is highly likely that this report 
was altered by J.C. himself in an effort to clarify his 
opinion, rather than by VA personnel in an attempt to reach a 
result not favorable to the veteran.  In addition, and most 
significantly, the record reflects that J.C. also submitted a 
separate memorandum summarizing the findings noted in his 
report.  In that memorandum, J.C. clearly indicated that he 
felt that there was no relationship between the veteran's 
headaches and his service-connected postgastrectomy syndrome.  
The Board believes that memorandum represents a clear 
statement of J.C.'s opinion and establishes that the 
physician's examination report was not altered in an attempt 
to create evidence negative to the veteran's claim.

The veteran also complained that J.C. did not review his 
claims folder or his medical records in reaching his 
conclusion.  However, the Board notes that J.C. submitted a 
signed statement dated in April 2002 indicating that he based 
his conclusions on a review of the veteran's claims folder.  

In regard to the most recent physician to review the 
veteran's case, the Board notes that, in August 2003, this 
case was referred by the RO to the VA Undersecretary of 
Health with a request that a medical opinion be obtained 
regarding the veteran's claim.  In response to this request, 
the veteran's claims folder was submitted to J.B., a VA 
neurologist, who reviewed the record and concluded that the 
veteran was experiencing migraines, which were not related to 
his service-connected disability.  In his report, J.B. noted 
that the record revealed evidence of positive visual 
phenomena and photophobia, which was characteristic of 
migraines.  He also noted that there was an absence of 
temporal association with meals, which would be expected in 
late dumping syndrome.

The Board finds that the aforementioned physicians' 
conclusions that the veteran suffers from migraines, which 
are unrelated to his service-connected disability, are 
consistent with VA clinical records dated over the three 
decades, which show that he has been diagnosed with migraine 
headaches on numerous occasions.  In particular, the Board 
notes the numerous clinical records dated between 1976 and 
1999, which reflect diagnoses of migraines.  In addition, the 
Board also notes an earlier VA examination in November 1994 
in which the examining physician noted a diagnosis of 
migraine headaches.  

In his December 2003 letter, the veteran pointed to the 
report of a VA examination conducted in September 1995 in 
support of his claim.  In that report, the physician 
indicated that, following his 1961 surgery, the veteran had 
developed continuous migraine headaches associated with 
vomiting.  However, the Board notes that this statement was 
noted in a section entitled "medical history," and was 
apparently a transcription of the veteran's own report of his 
medical history.  Thus, the Board believes that the September 
1995 VA examiner's notation was merely a transcription of the 
veteran's own reported medical history, and not a specific 
finding that his headaches were related to his 1961 surgery.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

Similarly, the veteran has also pointed to a December 1976 VA 
clinical record in which it was noted that the veteran 
experienced pounding headaches followed by vomiting and 
sweating.  The veteran argues that, because it was also noted 
that he felt better after vomiting, this proves that his 
headaches were related to his stomach problems and were not 
migraines.  However, the Board notes that the examiner 
specifically noted in the December 1976 record that the 
veteran's headaches had characteristics of migraines.  Thus, 
the Board finds that this record actually supports the 
conclusions of the VA physicians mentioned above, who each 
determined that the veteran's description of his overall 
symptomatology was more consistent with migraine headaches 
than with dumping syndrome, and that these migraines were 
unrelated to his service-connected postgastrectomy.  

The veteran has also pointed to a memorandum from F.S., a VA 
physician who met with the veteran in August 1996.  In his 
memorandum, the physician noted that he agreed with E.K.'s 
statement that there was no scientific relationship between 
ulcer disease and migraine headaches.  The physician further 
noted, however, that "on the small possibility that his 
headaches are not migraine at all but related to a dumping 
syndrome associated with his Billroth II procedure done for 
his ulcers, it is not unreasonable to ask a 
gastroenterologist to render an opinion of causality."  The 
Board does not believe, however, that the veteran's reference 
to there being a "small possibility" rises to the level of 
his determining that it was at least as likely as not that 
such a relationship exists.  Instead, it appears clear that 
the physician was merely suggesting that a gastroenterologist 
be consulted in order to make such a determination.  As 
discussed in detail above, this was accomplished when the 
veteran was examined by H.R. and J.C., both of whom were 
specialists in gastroenterology.  As noted above, both of 
these gastroenterologists concluded that the veteran's 
headaches were not related to dumping syndrome.  In view of 
the nature of F.S.'s statement, the Board finds the quotation 
noted above to be of no probative value.

The Board has considered the opinion letters from J.L., the 
veteran's former private doctor.  In his letters, J.L. opined 
that the veteran's headaches might be a manifestation of 
dumping syndrome, which could be related to his service-
connected postgastrectomy syndrome.  The veteran believes 
that J.L.'s opinion should be afforded more weight because he 
treated the veteran for a number of years, and, therefore, 
would likely know more about his case.  The Board notes, 
however, that the Court has expressly declined to adopt a 
"treating physician rule" which would afford greater weight 
to the opinion of a veteran's treating physician over the 
opinion of a VA or other physician.  See Guerrieri v. Brown, 
4 Vet. App. 467, 471-73 (1993).  Although J.L. may have 
treated the veteran for a number of years, it is unclear to 
what extent that physician was knowledgeable as to the 
veteran's medical history because there is no indication that 
he had access to the veteran's claims folder. 

Furthermore, J.L. did not address several factors that were 
found to be significant by other physicians who considered 
the veteran's case.  For example, he did not comment on the 
presence of visual phenomena with the veteran's headaches, 
such as photophobia or seeing spots.  The physician also did 
not address the issue of whether or not the veteran's 
headaches were affected by meals.  As noted above, several 
physicians found these to be significant factors in 
determining that his headaches were unrelated to his service-
connected disability.  For these reasons, the Board finds 
J.L.'s opinion to be of little probative value.

Similarly, the Board also finds the opinion letter of S.P. to 
be of little probative value because there is no indication 
that he had access to the veteran's claims folder.  In 
addition, S.P. also failed to address several factors that 
were found to be relevant by other physicians, including the 
presence of visual phenomena accompanying his headaches, and 
the lack of any association between his headaches and 
ingestion.

The veteran has also submitted medical treatise evidence 
showing that headaches can be associated with dumping 
syndrome, which is a known residual of gastrectomy and 
vagatomy procedures.  Although this evidence has been 
considered, the Board finds it to be less probative than the 
opinions of the numerous VA physicians who specifically 
concluded that the veteran's symptomatology is more 
consistent with migraine headaches than with dumping 
syndrome, and that they are unrelated to his service-
connected disability.

The Board notes that the veteran's own assertions that his 
headaches are medically related to his service-connected 
postgastrectomy syndrome are afforded no probative weight.  
As a layperson who is untrained in the field of medicine, the 
veteran himself is not competent to provide a medical opinion 
as to this matter. Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The Board has considered a January 2003 memorandum from a VA 
physician indicating that two computed tomography (CT) scans 
in November 1994 and June 2001 revealed no evidence for 
lesions that might cause migraine headaches, such as aneurysm 
or arteriovenous malformation.  The veteran argues that this 
finding proves that his headaches must be related to his 
service-connected postgastrectomy.  The Board notes, however, 
that the VA neurologist who examined the veteran's claims 
folder in August 2003 specifically considered the results of 
the veteran's CT scans, but they did not alter his finding 
that the veteran's symptomatology was consistent with 
migraine headaches, which were unrelated to his service-
connected disability.

The veteran has repeatedly expressed a belief that VA 
employees have destroyed or altered documents in his claims 
folder in an effort to deny him benefits.  In his December 
2003 statement, he specifically requested that the Board 
address this argument.  He asserted that the evidence 
necessary to prove this complaint was in his claims folder.  
However, the Board has reviewed the entire record and can 
find absolutely no evidence to support the veteran's 
contentions in this regard.  Thus, the Board categorically 
rejects the veteran's assertion that such action has 
occurred.

In summary, the Board concludes that the preponderance of the 
credible and probative evidence is against finding that the 
veteran's headache disorder was caused by his service-
connected postgastrectomy syndrome, or that his headache 
disorder has been aggravated by his service-connected 
postgastrectomy syndrome.  Accordingly, the benefit sought on 
appeal is denied.


ORDER

Entitlement to service connection for a headache disorder, 
claimed as secondary to service-connected postgastrectomy 
syndrome, is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



